Judgment so far as appealed from affirmed, with costs. Memorandum: In affirming this judgment, we do not interpret it as constituting an adjudiea*877tion of the character of stock ownership by the plaintiff, the defendant Clinton H. Churchill, or the representatives of Sarah H. Churchill, in The Churchill Evangelistic Association, Inc. All concur. (The judgment decrees the proportionate ownership of shares on expiration of a voting trust agreement.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ. [151 Misc. 350.]